DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        ROOSEVELT MONDESIR,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D13-3154

                              [June 3, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Stephen    A.    Rapp,     Judge;  L.T.    Case    No.
502012CF006456AMB.

   Antony P. Ryan, Regional Counsel, and Louis G. Carres, Special
Assistant Conflict Counsel, Office of Criminal Conflict and Civil Regional
Counsel, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Matthew Steven
Ocksrider, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We affirm appellant’s conviction for attempted first degree murder with
a weapon, as well as domestic aggravated assault with a deadly weapon,
for attempting to kill his ex-girlfriend by dousing her with gasoline and
igniting it. Although appellant claims that the evidence was insufficient to
prove a premeditated intent to kill, there was more than ample evidence of
such an intent. And while it appears that appellant’s best evidence
objection to testimony relating the contents of a voice message from
appellant may have been properly denied based upon section 90.954(3),
Florida Statutes (2013), even if error, the admission of the testimony was
harmless beyond a reasonable doubt.

   We remand, however, to delete the judgment of conviction’s reference
to a “deadly” weapon on the attempted first degree murder charge, as it
appears to be a clerical error. The jury verdict found appellant guilty of
attempted first degree murder and that he did “actually carry, display, use,
threaten to use, or attempt to use a weapon” during the attempt, which
finding was consistent with the charge in the information. Thus, the
inclusion of “deadly” in the judgment for attempted murder convicted him
of a crime of which the jury did not find him guilty. This correction makes
no difference in appellant’s sentence.

   Affirmed but remanded to correct judgment of conviction.

WARNER, GROSS and FORST, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2